Alexander, J.
(dissenting) — In my judgment, the trial court did not abuse its considerable discretion in granting Marie Kingery’s motion, made pursuant to CR 60(b)(ll) and CR 60(c), to vacate an unappealed order of the Department of Labor and Industries that denied her widow’s benefits. Consequently, I would reverse the Court of Appeals decision upholding the decisions of the Department and the Board of Industrial Insurance Appeals. I, therefore, dissent.
In concluding that equitable considerations justified *179judicial intervention to reopen Kingery’s claim, the trial court relied on this court’s decision in Abraham v. Department of Labor & Indus., 178 Wash. 160, 34 P.2d 457 (1934). In Abraham, we discussed the finality of unappealed orders of the Department and said this court has long recognized that an unappealed Department order is final "unless fraud, or something of like nature, which equity recognizes as sufficient to vacate a judgment, has intervened.” Abraham, 178 Wash, at 163 (emphasis added).
The majority, relying on Ames v. Department of Labor & Indus., 176 Wash. 509, 30 P.2d 239, 91 A.L.R. 1392 (1934) and Rodriguez v. Department of Labor & Indus., 85 Wn.2d 949, 540 P.2d 1359 (1975), is of the view that a court may intervene to order reopening of an unappealed claim that has been closed for more than a year only in cases where it is shown that the claimant is essentially incompetent. While I would readily agree that we recognized a general policy in Ames and Rodriguez that a court should intervene to protect those who are unable to protect themselves, I do not believe that we intended to foreclose granting relief to persons who, while not non compos mentis (Ames) or illiterate (Rodriguez), were innocent victims of circumstances largely beyond their control.
This case, as the experienced trial judge observed, is a case where it is wholly proper to bring the equitable power of the court to bear to undo a final order of the Department. My conclusion in that regard is compelled by the fact that Mrs. Kingery’s failure to appeal the Department’s 1983 order or to seek a reopening of her claim within a year of the date the order was entered was due to her inability to learn the true cause of her husband’s death. This, in my judgment, excuses her failure to pursue the claim as much as if her failure were due to mental incompetency or illiteracy.
To fully appreciate Mrs. Kingery’s situation, it is necessary to understand precisely what she knew about the cause of her husband’s death on October 20, 1983, the *180date the Department filed its order affirming its earlier order denying benefits. It is also important to consider the formidable obstacles she faced thereafter to learn the true cause of his death.
It is clear that in 1983 Mrs. Kingery was aware that an autopsy had been performed at the direction of the Grays Harbor County coroner and that the report concluded that the cause of Mr. Kingery’s death was a heart attack, a cause that would not support a claim for widow’s benefits. Furthermore, at about this time, her attorney withdrew and informed her that she would have to handle any appeal of the Department’s order on her own. Faced with these obstacles, which must have appeared insurmountable to one not trained in the law, she quite understandably did not file an appeal from the Department’s order.
Nevertheless, armed with nothing more than intuition and a nagging feeling that justice had not been done, Mrs. Kingery set about to ascertain the true reason for her husband’s death. On numerous occasions she requested a copy of the autopsy report from the county coroner, and on each occasion she was rebuffed on grounds that the report was "too gory” and she wouldn’t understand it. Certified Appeal Bd. R. at 112-13. She also attempted to obtain assistance from other legal counsel and was unsuccessful in that effort.
Finally, with the assistance of a United States congressman, she obtained a copy of the autopsy report in February 1990. Fortunately, the coroner was willing to send the report on to two medical examiners who confirmed Mrs. Kingery’s suspicions that workplace injuries, not a heart attack, caused Mr. Kingery’s death. Following receipt of this information, Mrs. Kingery made a timely reapplication for widow’s benefits. Despite being faced with evidence which would have justified an award of benefits had it been presented in 1983, the Department and Board refused to allow her to reopen her claim. It was only then that she sought the intervention of the superior court.
These facts cry out for the equitable relief that the trial *181court granted to her. Inexplicably, the majority disagrees, declining to expand the equitable relief powers of the court beyond the narrow factual confines of Ames and Rodriguez, suggesting that it is dangerous to "open an avenue by which claimants and employers can circumvent the strict procedures of the Department and the Board to pursue a remedy[.]” Majority op. at 175. I submit that the avenue the trial court opened to Mrs. Kingery was one to justice and equity and we should not close it now. While I agree with the majority that some limits on the equitable powers of the court are appropriate, any such limitations must be viewed in light of the general principle that the workers’ compensation act is remedial in character and should be broadly and liberally construed in order to effectuate its purpose to benefit workers. Hilding v. Department of Labor & Indus., 162 Wash. 168, 298 P. 321 (1931). See also Douchette v. Bethel Sch. Dist. No. 403, 117 Wn.2d 805, 812, 818 P.2d 1362 (1991) (recognizing that filing deadlines might, in appropriate circumstances, be equitably tolled to carry out the purposes of remedial and humanitarian statutes). No system, in short, that is designed to protect workers and their beneficiaries should be so procedurally rigid that it prevents the reopening of a claim under circumstances as compelling as these.
While with hindsight it is easy to say that Mrs. Kingery should have filed an appeal in 1983 or that she should have been more diligent in uncovering the new evidence relating to her husband’s death, I do not so easily find fault. It is not insignificant that this woman had only recently experienced the trauma of her husband’s death at the time she chose not to appeal. Neither is it unimportant that her attorney withdrew from the case during the time the appeal period was running. In light of those circumstances and the additional fact that she was given information by officials of the government which pointed toward her not having a valid claim for widow’s benefits her decision to not appeal is understandable. Despite these setbacks, she attempted to learn the facts and was rebuffed at every turn until she was finally able to obtain *182the necessary evidence through extra-judicial means. In my view, the formidable obstacles that Mrs. Kingery faced in her efforts to discover the evidence she needed to pursue her claim were easily equivalent to the obstacles that Ames and Rodriguez faced in understanding the orders of the Department by virtue of their incompetency. In that regard, I agree with the trial judge who said, "I cannot glean from this record that the plaintiff herein did not diligently pursue this matter.” (Letter from Judge God-frey to counsel of 11/10/93, at 3). I agree with the trial court that the only just result in this case is to reopen Mrs. Kingery’s claim. Because by affirming the Court of Appeals we deny that relief, I dissent.
Smith, Johnson, and Sanders, JJ., concur with Alexander, J.
Reconsideration denied July 22, 1997.